*241MEMORANDUM ***
Dr. John C. Perry and Teddy Bear Obstetrics & Gynecology P.S. appeal the district court’s order, pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing their complaint with prejudice for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not err when it dismissed the complaint. The complaint fails to plead sufficient facts to make it plausible that the defendants’ termination of Perry’s privileges at Kadlec Medical Center constituted an injury to competition in the market-at-large, rather than an injury to Perry personally. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
Moreover, the district court did not abuse its discretion when it dismissed the complaint with prejudice. In his response to the defendants’ motion to dismiss, Perry listed the additional facts he could plead in an amended complaint. The district court considered these facts and concluded correctly that they did not allege an injury to competition and so any amendment to the complaint would be futile. See Kendall v. Visa U.S A., Inc., 518 F.3d 1042, 1051 (9th Cir .2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.